Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/06/2022 is acknowledged.  Accordingly claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the different shapes of the tubular component (claims 6 and 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 4, there is no antecedent basis for “the hollow rivet”.  In claim 2, there is no antecedent basis for “the plastics material”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riehm (US 2014/0230994).  In considering the embodiment shown in Figs. 2-4c, Riehm discloses a plastic rivet system comprising: a first component (10) having a first surface; a second component (12) having second and third surfaces such that the first and second surfaces bear on one another; a tubular hollow rivet (9) made of plastic (p.[0032]) with a lateral wall and a cavity (11); a first opening defined in the second component extending between the second and third surfaces receiving the tubular rivet; the tubular rivet is heated (p.[0052]) to expand the lateral surface adjacent the third wall of the second component (Fig. 4c).  The hollow rivet is integral with the first component and is made in a round shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Riehm as applied to claim 1 above, and further in view of Ishida (US 5,164,133).  Riehm does not disclose the plastic material including carbon black particles.  Ishida discloses a plastic material with carbon black particles (column 3, paragraph beginning line 47).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the plastic material of Riehm with carbon black particles as disclosed in Ishida for the same reasons: to improve the positive temperature coefficient and in turn provide excellent formability, flexibility and lightweight properties as discussed in Ishida’s Prior Art.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Riehm as applied to claim 1 above, and further in view of Obeda (US 3,499,808).  Riehm does not disclose the tubular rivet as a separate piece with a first end having a widened expansion and an extension.  Obeda discloses a rivet connection including a round rivet (17A or B; in Figs. 9 and 10) shown with an expansion at a first end engaging with a fourth surface of a first component (16A) and an extension extending through a hole in the first component and in a second component (18A) to have a second end outwardly bulged to contact a third surface of the second component (column 3, paragraph beginning line 18).  Obeda teaches the rivet as a separate piece as an alternative to an integral rivet (paragraph bridging columns 3 and 4).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to replace the integral rivet of Riehm with a separate piece rivet as disclosed in Obeada because Obeda teaches them as alternatives for the yielding the same results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shea (US 3,754,310) is cited to teach a non-integral hollow rivet.  The other references cited are of general interest.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677